Simon, J.

delivered the opinion of the court.
An order of seizure and sale of a certain lot of ground described in the plaintiff’s petition, having been granted and issued for the purpose of satisfying a sum of three thousand dollars, balance due on the price of the sale of the said property ; the defendants made opposition to the execution of the writ, on the ground that said plaintiff was indebted to them in the sum of four hundred and eight dollars and eighty-eight cents, being the amount of a bill for paving and making a side walk by the corporation before the sale took place, and paid by them since the purchase.
A short time after the filing of the opposition, the plaintiff took a rule on the defendants to show cause why the injunction obtained should not be dissolved, on the grounds that the costs of paving streets and making banquettes are to be paid by the proceeds of an annual tax for twenty years, imposed for that purpose by the city council; and that therefore the plaintiff is not chargeable with the taxes accruing after the alienation of the lot.
The judge a quo rendered judgment maintaining the injunction for twenty-seven dollars and fifty-five cents, and dissolving it for the balance of the amount claimed, from which judgment the defendants appealed.
It does not appear to us that any error has been committed. By an ordinance of the city council, dated 27th of September, 1827, an annual tax for twenty years is to-be imposed on all the owners of lots, for the purpose of paving the streets *234and making banquettes, or reimbursing the costs of such works already done and completed; with the faculty, however, allowed to the owners, of exempting their property from taxation by an anticipated payment or reimbursement of said expenses ; City laws and regulations, 278.
In the sale 0f to anannuaítaí the purchaser takes it subject to all the tax the*safe; &the liable1' for^6 aU due up to the
In this^case the defendants thought proper to exercise the faculty, and to pay the taxes in anticipation ; but as the proPerty was n°t chargeable at the time of the sale, with the taxes which mig-ht accrue thereon afterwards, it is clear that the vendor could not be made responsible for any other tax on the lot, but such as had accrued previous to the alienation. In the case Arnaud’s heirs vs. his executor, which presented a similar question, this court held-that “ the alienation of taxable property discharges the owner from all taxes on it thereafter accruing or becoming due;" 3 La. Rep., 336; 1 Idem, 15. We have no reason to be dissatisfied with this part of our. jurisprudence, and as at the time of the sale to the defendants, the plaintiff owed one year and three months of the tax, the amount whereof has been allowed by the lower court, we are unable to say that the judgment appealed from should in any manner be disturbed.
It is therefore ordered, adjudged and decreed that the judg- ■ mentof the District Court be affirmed with costs.